PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ABDULHAMEED et al.
Application No. 15/547,168
Filed: 28 Jul 2017
For: ARTICLES FOR DIAGNOSIS OF LIVER FIBROSIS
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 16, 2021, to revive the above-identified application.

The petition is GRANTED. 

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed December 04, 2020. The date the issue fee payment was received on March 03, 2021.  Accordingly, the date of abandonment of this application is March 05, 2021.  The Notice of Abandonment was mailed on March 09, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed Declaration under 37 CFR 1.63 for Inventor Sven Anders Wallqvist and corrected Application Data Sheet (ADS), (2) the petition fee of $2,100 (previously submitted March 25, 2021), and (3) an adequate statement of unintentional delay.  

The decision to the petition to withdraw from issue under 37 CFR 1.313(c)(2) filed on November 16, 2021 will be mail separately. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM).  

 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET